Citation Nr: 0629119	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-42 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to 
September 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO in 
Roanoke, Virginia, which denied service connection for 
bilateral hearing loss and tinnitus.

In April 2005, the veteran withdrew his request for a Board 
hearing, in writing.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

Current bilateral hearing loss is the result of noise 
exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, an audiology examination conducted at 
Central Virginia ENT Associates, Inc., in August 2000, 
documents bilateral hearing loss as defined by VA.  38 C.F.R. 
§ 3.385 (2006).  

The veteran has reported in-service noise exposure from the 
firing of large shipboard guns.  He is competent to report 
this exposure.  38 C.F.R. § 3.159(a)(2) (2006).  Such 
exposure is consistent with the circumstances of his service 
in the Navy.  38 U.S.C.A. § 1154(a) (West 2002).  There is no 
evidence to the contrary of the veteran's report of in-
service noise exposure.  Further, the service medical records 
documented multiple complaints of ear aches.  

Evidence of a link between the current hearing loss and in-
service noise exposure is provided by the veteran's report of 
a continuity of symptomatology from the time of separation 
from service to the present, and by a statement from R.A. 
Bendall Jr., M.D., dated in October 2004.  Dr. Bendall noted 
that the veteran had severely decreased hearing in both ears, 
and opined that this problem was due to noise exposure in the 
Navy.

There is some evidence against a link between current hearing 
loss and service.  The service medical records do not 
document hearing loss, but it does not appear that a detailed 
hearing test was ever administered.  There is also 
circumstantial evidence that is against the claim.  There is 
no documentation of hearing loss prior to the private 
evaluation in October 2000.

Dr. Bendall's opinion and the veteran's report of a 
continuity of symptomatology place the evidence in at least 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As noted above, the veteran has reported in-service noise 
exposure.  The October 2000 evaluation documents current 
tinnitus, and the veteran reported in his substantive appeal 
that he had ringing in his ears at the time of his discharge 
from service and had experienced that symptom ever since.  A 
veteran's report of a continuity of symptomatology can serve 
to trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet App 512 (2004).

An examination is needed to obtain a competent opinion as to 
whether current tinnitus is related noise exposure or ear 
aches in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
examination in order to determine the 
etiology of any current tinnitus.  The 
claims folder must be made available to 
the examiner for review.  A notation to 
the effect that this review took place 
should be included in the report of the 
examiner.  

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
tinnitus that began in service, or 
otherwise is a result of disease or 
injury in service.  A rationale must be 
offered for any opinion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
result in the denial of his claim.

3.  Re-adjudicate the claim.  If it is 
not fully granted, issue a supplemental 
statement of the case before returning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


